—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order and judgment (one paper) of the Supreme Court, Queens County (Milano, J.), dated October 27, 1999, which, upon granting the defendants’ motion for summary judgment, is in favor of the defendants and against them dismissing the complaint.
Ordered that the order and judgment is affirmed, with costs.
The Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint. The injured plaintiffs deposition testimony established that he accepted Workers’ Compensation benefits in connection with the accident in question. Thus, he is barred as a matter of law from maintaining an action against the defendant Joseph Giamboi, his féllow employee (see, Workers’ Compensation Law § 29 [6]; Cunningham v State of New York, 60 NY2d 248; Gagliardi v Trapp, 221 AD2d 315).
The plaintiffs’ remaining contentions are without merit. Friedmann, J. P., Florio, Luciano and Feuerstein, JJ., concur.